Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                           Allowable Subject Matter
Claims 1-8; 10-18; 21-22; 23 are allowed. The following is an examiner’s statement of reasons for allowance:
The art of record did not teach or suggest the claims taken as a whole and particular the limitations pertaining to:

“receive a first status information regarding the target controllable device from the controller in response to a successful authentication of the mobile device by the controller; display the first status information on the user interface to a user of the mobile device; receive a command from the user interface, the command issued by the user of the mobile device in response to viewing the first status information of the target controllable device; determine that the command is intended for the target controllable device; open a transport carrier protocol (TCP) connection with the controller via the network and transmit the command to the controller by sending to the controller a request portion of a request-response transaction, wherein after receiving the command, the controller holds the transport carrier protocol (TCP) connection open while preparing a response and sends a corresponding instruction to the target controllable device and thereafter monitors the target controllable device for an execution of the corresponding instruction, and, after the corresponding instruction has been executed by the target controllable device, the controller receives a status message including an updated status information from the target controllable device; receive the response from the controller 

“receiving at the mobile device a first status information regarding the target controllable device in response to a successful authentication of the mobile device by the controller;
displaying the first status information on the user interface to a user of the mobile device; receiving a command from the user interface, the command issued by the user of the mobile device in response to viewing the first status information of the target controllable device; determining that the command is intended for the target controllable device; opening a transport carrier protocol (TCP) connection with the controller and transmitting the command to the controller by sending to the controller a request portion of a request-response transaction, wherein after receiving the command, the controller holds the transport carrier protocol (TCP) connection open while preparing a response and sends a corresponding instruction to the target controllable device and thereafter monitors the target controllable device for an execution of the corresponding instruction, and, after the corresponding instruction has been executed by the target controllable device, the controller receives a status message including an updated status information from the target controllable device; receiving the response from the controller via the transport carrier protocol (TCP) connection, the response from the controller being a response portion of the request- response transaction and 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                                        Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to 





/JEAN D SAINT CYR/Examiner, Art Unit 2425      

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425